UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22912 Dreyfus BNY Mellon Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Alternative Diversifier Strategies Fund July 31, 2015 (Unaudited) Registered Investment Companies100.0% Shares Value ($) Alternative Investments26.1% AQR Managed Futures Strategy Fund, Cl. I 1,188,427 12,846,896 ASG Global Alternatives Fund, Cl. Y 1,052,180 11,994,848 ASG Managed Futures Strategy Fund, Cl. Y 1,231,883 13,464,481 DFA Commodity Strategy Portfolio 1,327,233 8,202,302 Dynamic Total Return Fund, Cl. Y 4,476,321 a,b 73,725,008 Domestic Equity43.6% Dreyfus Research Long/Short Equity Fund, Cl. Y 3,416,251 a,b 44,752,886 Dreyfus Select Managers Long/Short Fund, Cl. Y 12,330,554 a,b,c 156,351,427 Foreign Equity30.3% Dreyfus Global Real Estate Securities Fund, Cl. Y 5,264,968 b 48,069,161 Dreyfus Global Real Return Fund, Cl. Y 6,238,643 b 92,144,753 Total Investments (cost $451,759,874) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Investment in affiliated mutual fund. c The fund's investment in the Dreyfus Select Managers Long/Short Fund represents 33.9% of the fund's total investments. The Dreyfus Select Managers Long/Short Fund seeks to provide long-term capital appreciation. At July 31, 2015, net unrealized appreciation on investments was $9,791,888 of which $13,590,531 related to appreciated investment securities and $3,798,643 related to depreciated investment securities. At July 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 43.6 Mutual Funds: Foreign 30.3 Mutual Funds: Alternative 26.1 † Based on net assets. The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds 461,551,762 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. These securities are categorized as Level 1 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus BNY Mellon Funds, Inc. - Dreyfus Emerging Markets Debt US Dollar Fund July 31, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes91.4% Rate (%) Date Amount ($) Value ($) Consumer Discretionary5.9% Alibaba Group Holding, Gtd. Notes 3.60 11/28/24 245,000 235,729 Arcelik, Sr. Unscd. Notes 5.00 4/3/23 260,000 247,325 Cencosud, Gtd. Notes 4.88 1/20/23 250,000 253,489 InRetail Shopping Malls, Gtd. Notes 6.50 7/9/21 80,000 86,000 Myriad International Holdings, Gtd. Notes 5.50 7/21/25 200,000 a 203,600 Nemak, Sr. Unscd. Notes 5.50 2/28/23 240,000 247,200 SACI Falabella, Sr. Unscd. Notes 4.38 1/27/25 200,000 202,130 Consumer Staples.4% Grupo Bimbo SAB de CV, Gtd. Notes 4.50 1/25/22 100,000 Energy5.2% AES Panama, Sr. Unscd. Notes 6.00 6/25/22 200,000 a 202,800 Ecopetrol, Sr. Unscd. Notes 5.38 6/26/26 180,000 174,870 ONGC Videsh, Gtd. Notes 4.63 7/15/24 210,000 216,395 Pacific Rubiales Energy, Gtd. Notes 5.13 3/28/23 100,000 63,750 Petrobras Global Finance, Gtd. Notes 3.25 3/17/17 250,000 244,460 Petrobras Global Finance, Gtd. Notes 6.25 3/17/24 280,000 262,752 YPF, Sr. Unscd. Notes 8.50 7/28/25 120,000 a 115,908 Financial13.7% Akbank TAS, Sr. Unscd. Notes 4.00 1/24/20 200,000 a 195,300 Akbank TAS, Sr. Unscd. Bonds 5.13 3/31/25 200,000 a 190,250 Alternatifbank, Gtd. Bonds 3.13 7/22/19 250,000 246,875 Banco Davivienda, Sub. Notes 5.88 7/9/22 240,000 248,400 Banco Internacional del Peru, Sr. Unscd. Bonds 5.75 10/7/20 140,000 152,278 Bank Rakyat Indonesia Persero, Sr. Unscd. Notes 2.95 3/28/18 200,000 201,240 BBVA Banco Continental, Sub. Notes 5.25 9/22/29 90,000 b 91,350 BBVA Bancomer, Jr. Sub. Notes 7.25 4/22/20 220,000 247,060 China Cinda Finance 2014, Gtd. Notes 5.63 5/14/24 250,000 264,350 China Overseas Finance, Gtd. Bonds 5.95 5/8/24 230,000 254,460 Global Bank, Sr. Unscd. Notes 5.13 10/30/19 200,000 a 207,250 Itau Unibanco Holding, Sub. Notes 5.65 3/19/22 240,000 241,920 Krung Thai Bank, Sub. Notes 5.20 12/26/24 250,000 b 257,237 MAF Global Securities, Gtd. Bonds 4.75 5/7/24 240,000 250,200 Tanner Servicios Financieros, Sr. Unscd. Notes 4.38 3/13/18 125,000 127,989 TC Ziraat Bankasi, Sr. Unscd. Notes 4.25 7/3/19 240,000 240,852 Foreign/Governmental47.6% Banco Nacional de Desenvolvimento Economico e Social, Sr. Unscd. Notes 5.75 9/26/23 645,000 644,936 Bank of Ceylon, Sr. Unscd. Notes 5.33 4/16/18 240,000 242,400 Brazil Minas, Govt. Gtd. Notes 5.33 2/15/28 715,000 668,525 Brazilian Government, Sr. Unscd. Notes 4.25 1/7/25 200,000 188,950 Brazilian Government, Sr. Unscd. Bonds 7.13 1/20/37 190,000 208,050 Caixa Economica Federal, Sr. Unscd. Notes 3.50 11/7/22 360,000 313,920 CNOOC Curtis Funding, Gtd. Notes 4.50 10/3/23 230,000 242,542 Colombian Government, Sr. Unscd. Bonds 7.38 9/18/37 130,000 160,225 Comision Federal de Electricidad, Sr. Unscd. Notes 4.88 1/15/24 430,000 448,813 Comision Federal de Electricidad, Sr. Unscd. Notes 5.75 2/14/42 340,000 336,175 Corporacion Financiera de Desarrollo, Sr. Unscd. Notes 4.75 7/15/25 200,000 a 203,000 Development Bank of Kazakhstan, Sr. Unscd. Notes 4.13 12/10/22 220,000 197,965 Dominican Republic Government, Sr. Unscd. Bonds 5.88 4/18/24 120,000 125,700 Empresa Nacional del Petroleo, Sr. Unscd. Notes 4.38 10/30/24 380,000 a 383,298 Export Credit Bank of Turkey, Sr. Unscd. Notes 5.88 4/24/19 550,000 584,100 Gazprom, Sr. Unscd. Bonds 6.00 11/27/23 310,000 286,387 Israel Electric, Sr. Scd. Bonds 5.00 11/12/24 240,000 a 249,460 Ivory Coast Government, Sr. Unscd. Notes 5.38 7/23/24 250,000 233,875 KazAgro National Management Holding, Sr. Unscd. Notes 4.63 5/24/23 220,000 193,875 Magyar Export-Import Bank, Gov't. Gtd. Bonds 4.00 1/30/20 250,000 253,066 Mexican Government, Sr. Unscd. Notes 4.75 3/8/44 320,000 312,000 MFB Magyar Fejlesztesi Bank, Gov't. Gtd. Notes 6.25 10/21/20 220,000 246,930 NTPC, Sr. Unscd. Notes 4.75 10/3/22 240,000 253,151 OCP, Sr. Unscd. Notes 5.63 4/25/24 230,000 241,765 Panamanian Government, Sr. Unscd. Bonds, Ser. A 5.63 7/25/22 45,000 49,399 Pertamina Persero, Sr. Unscd. Notes 4.30 5/20/23 440,000 424,688 Perusahaan Gas Negara Persero, Sr. Unscd. Notes 5.13 5/16/24 240,000 243,240 Petroleos Mexicanos, Gtd. Notes 4.25 1/15/25 250,000 244,125 Petroleos Mexicanos, Gtd. Notes 4.50 1/23/26 240,000 235,920 Petroleos Mexicanos, Gtd. Notes 6.38 1/23/45 115,000 118,646 Petroleos Mexicanos, Gtd. Bonds 6.63 6/15/35 210,000 225,750 Petroleum Co. of Trinidad & Tobago, Sr. Unscd. Notes 6.00 5/8/22 70,000 70,525 Petroliam Nasional, Sr. Unscd. Notes 7.63 10/15/26 100,000 133,916 Polish Government, Sr. Unscd. Notes 4.00 1/22/24 1,000 1,061 Provincia de Buenos AIRES, Sr. Unscd. Notes 9.95 6/9/21 150,000 a 148,500 Russian Agricultural Bank, Sr. Unscd. Notes 7.75 5/29/18 240,000 250,992 Sberbank of Russia, Sr. Unscd. Notes 6.13 2/7/22 250,000 246,768 Sinopec Group Oversea 2015, Gtd. Notes 3.25 4/28/25 300,000 a 288,843 Sinopec Group Overseas Development 2012, Gtd. Notes 3.90 5/17/22 240,000 246,653 Sinopec Group Overseas Development 2015, Gtd. Notes 2.50 4/28/20 200,000 a 197,075 Transnet, Sr. Unscd. Notes 4.00 7/26/22 260,000 249,771 Turkish Government, Sr. Unscd. Notes 7.38 2/5/25 200,000 238,500 Uruguayan Government, Sr. Unscd. Bonds 7.88 1/15/33 180,000 243,225 Vietnam Government, Sr. Unscd. Bonds 4.80 11/19/24 240,000 a 241,500 Vnesheconombank, Sr. Unscd. Notes 6.03 7/5/22 290,000 268,111 Vnesheconombank, Sr. Unscd. Notes 6.80 11/22/25 270,000 250,263 Industrial6.4% Alliance Global Group, Gtd. Notes 6.50 8/18/17 230,000 245,269 DP World, Sr. Unscd. Notes 6.85 7/2/37 110,000 121,825 Embraer Netherlands Finance, Gtd. Notes 5.05 6/15/25 120,000 117,600 ENA Norte Trust, Pass Through Certificates 4.95 4/25/28 158,494 165,230 King Power Capital, Gtd. Bonds 5.63 11/3/24 580,000 611,176 Noble Group, Sr. Unscd. Notes 6.75 1/29/20 145,000 140,106 Rolta Americas, Gtd. Notes 8.88 7/24/19 250,000 188,750 Information Technology1.0% Tencent Holdings, Sr. Unscd. Notes 3.80 2/11/25 245,000 Materials4.5% Cementos Pacasmayo, Gtd. Notes 4.50 2/8/23 130,000 124,475 CEMEX Espana, Sr. Scd. Notes 9.88 4/30/19 170,000 187,000 Minsur, Sr. Unscd. Notes 6.25 2/7/24 170,000 179,350 Severstal, Sr. Unscd. Notes 5.90 10/17/22 270,000 260,334 Southern Copper, Sr. Unscd. Notes 5.88 4/23/45 130,000 119,408 Turkiye Sise ve Cam Fabrikalari, Sr. Unscd. Notes 4.25 5/9/20 250,000 244,813 Telecommunications3.9% Bharti Airtel International Netherlands, Gtd. Notes 5.13 3/11/23 230,000 246,737 Empresa Nacional de Telecomunicaciones, Sr. Unscd. Notes 4.75 8/1/26 250,000 247,789 Oi, Sr. Unscd. Notes 5.75 2/10/22 260,000 207,272 VimpelCom Holdings, Gtd. Notes 7.50 3/1/22 270,000 273,375 Utilities2.8% AES Gener, Sr. Unscd. Notes 5.00 7/14/25 200,000 a 204,418 Perusahaan Listrik Negara, Sr. Unscd. Notes 5.25 10/24/42 270,000 234,900 Talent Yield Investments, Gtd. Notes 4.50 4/25/22 240,000 249,000 Total Bonds and Notes (cost $23,123,177) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.05%, 8/13/15 (cost $25,000) 25,000 c Other Investment7.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,843,572) 1,843,572 d Total Investments (cost $24,991,749) % Cash and Receivables (Net) % Net Assets % a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2015, these securities were valued at $3,031,202 or 12.2% of net assets. b Variable rate securityinterest rate subject to periodic change. c Held by or on behalf of a counterparty for open financial futures contracts. d Investment in affiliated money market mutual fund. At July 31, 2015, net unrealized depreciation on investments was $399,685 of which $186,917 related to appreciated investment securities and $586,602 related to depreciated investment securities. At July 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Brazil 12.5 China 11.4 Mexico 10.6 Turkey 8.8 Short-Term/Money Market Investments 7.5 Russia 7.4 Chile 5.7 Indonesia 4.4 India 3.6 Peru 3.4 Panama 2.5 Colombia 2.3 Hungary 2.0 South Africa 1.8 Kazakhstan 1.6 United Arab Emirates 1.5 Argentina 1.1 Israel 1.0 Morocco 1.0 Philippines 1.0 Sri Lanka 1.0 Thailand 1.0 Uruguay 1.0 Vietnam 1.0 Ivory Coast .9 Spain .7 Hong Kong .6 Dominican Republic .5 Malaysia .5 Canada .3 Trinidad and Tobago .3 † Based on net assets. The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 10,886,913 - Foreign Government - 11,836,579 - Mutual Funds 1,843,572 - - U.S. Treasury - 25,000 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Emerging Markets Fund July 31, 2015 (Unaudited) Common Stocks98.1% Shares Value ($) Australia.4% Oil Search 69,147 Brazil.3% CCR 69,211 Chile.2% Sociedad Quimica y Minera Chile, ADR 19,324 China19.4% 3SBio 367,500 a 433,284 Alibaba Group Holding, ADR 41,523 3,252,912 Baidu, ADR 26,473 b 4,570,828 China Biologic Products 13,725 b 1,679,391 Ctrip.com International, ADR 5,718 b 409,294 Hengan International Group 114,500 1,279,804 PetroChina, Cl. H 1,310,000 1,299,472 TAL Education Group, ADR 59,714 b 2,018,930 Tencent Holdings 70,212 1,310,537 Vipshop Holdings, ADR 134,906 b 2,629,318 YY, ADR 23,109 b 1,365,973 Cyprus.7% Eurasia Drilling, GDR 61,084 Germany.4% Rocket Internet 10,799 a Georgia.9% Bank of Georgia Holdings 23,270 Hong Kong4.3% AIA Group 698,000 India29.8% Amara Raja Batteries 70,552 966,497 Apollo Hospitals Enterprise 69,178 1,464,462 Axis Bank 288,087 2,532,035 Glenmark Pharmaceuticals 159,258 b 2,502,630 Godrej Consumer Products 114,539 2,443,903 Grasim Industries 17,264 1,000,525 Hero MotoCorp 78,963 3,294,474 ITC 743,813 3,779,889 Jubilant Foodworks 56,579 b 1,611,276 Maruti Suzuki India 67,108 4,450,741 Tata Consultancy Services 66,898 2,616,235 Tata Motors, ADR 135,768 4,026,879 Titan 93,638 472,657 Indonesia.5% Surya Citra Media 2,259,500 Macau4.0% Sands China 524,000 2,318,435 Wynn Macau 909,200 1,878,847 Malaysia1.4% IHH Healthcare 920,200 Mexico4.5% Fibra Shop Portafolios Inmobiliarios 361,378 392,049 Fibra Uno Administracion 159,692 383,657 Genomma Lab Internacional, Cl. B 621,296 b 578,398 Grupo Financiero Santander Mexico, Cl. B, ADR 169,197 1,514,313 Kimberly-Clark de Mexico, Cl. A 604,054 1,402,493 Southern Copper 16,084 448,100 Philippines8.5% Energy Development 3,075,300 482,123 First Gen 975,100 551,139 GT Capital Holdings 55,020 1,684,224 Metropolitan Bank & Trust 818,455 1,581,076 Robinsons Retail Holdings 450,100 b 742,048 Security Bank 376,160 1,224,669 Universal Robina 631,300 2,640,597 Portugal.5% Galp Energia 44,513 South Africa11.8% British American Tobacco 52,052 3,080,759 Cie Financiere Richemont 189,005 1,639,605 Discovery 100,814 1,082,633 Life Healthcare Group Holdings 464,300 1,373,053 Naspers, Cl. N 32,253 4,512,781 Net 1 UEPS Technologies 33,104 b 642,880 Taiwan7.0% MediaTek 243,000 2,555,343 Taiwan Semiconductor Manufacturing 1,078,000 4,763,188 Turkey.3% Cola-Cola Icecek 22,544 United Arab Emirates.7% Al Noor Hospitals Group 47,984 United States2.5% Yum! Brands 29,915 Total Common Stocks (cost $98,455,647) Other Investment1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,158,523) 1,158,523 c Total Investments (cost $99,614,170) % Cash and Receivables (Net) .8 % Net Assets % ADR - American Depository Receipts GDR - Global Depository Receipts a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities m resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2015, these securities were valued at $821,640 or .8% of net assets. b Non-income producing security. c Investment in affiliated money market mutual fund. At July 31, 2015, net unrealized appreciation on investments was $4,096,129 of which $12,524,794 related to appr and $8,428,665 related to depreciated investment securities. At July 31, 2015, the cost of investments for federal in substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Consumer Goods 23.8 Technology 20.3 Consumer Services 18.0 Financial 15.6 Health Care 9.7 Industrial 6.0 Oil & Gas 3.0 Money Market Investment 1.1 Utilities 1.0 Basic Materials .7 † Based on net assets. The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 2,625,340 - - Equity Securities - Foreign Common Stocks+ 99,926,436 - - Mutual Funds 1,158,523 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Select Managers Long/Short Fund July 31, 2015 (Unaudited) Common Stocks44.4% Shares Value ($) Automobiles & Components1.9% Autoliv, SDR 5,160 539,821 Bayerische Motoren Werke 11,551 1,158,221 Continental 3,870 865,133 Daimler 14,835 1,326,049 Fuji Heavy Industries 18,400 680,712 Rheinmetall 8,502 462,897 Volvo, Cl. B 36,765 435,124 Banks4.5% Banca Popolare dell'Emilia Romagna 64,851 571,561 Bank of America 196,375 a 3,511,185 Bank of the Ozarks 26,314 1,160,974 Danske Bank 42,101 1,314,795 Erste Group Bank 12,548 b 376,079 ING Groep 27,969 475,805 JPMorgan Chase & Co. 12,927 885,887 Mediobanca 47,554 517,822 Mitsubishi UFJ Financial Group 94,100 683,342 Nordea Bank 76,461 952,799 Regions Financial 72,845 756,860 Signature Bank 12,392 b 1,804,151 Capital Goods3.3% Acuity Brands 2,013 a 404,995 AerCap Holdings 60,714 a,b 2,843,844 Airbus Group 22,673 1,608,579 Alfa Laval 47,143 867,255 DMG Mori 24,100 371,801 HeidelbergCement 7,916 603,780 Kone, Cl. B 10,655 446,543 Koninklijke Philips 46,029 1,279,707 Prysmian 25,331 581,155 Vestas Wind Systems 7,974 435,264 Casinos.1% Melco Crown Entertainment, ADR 21,015 Consumer Durables & Apparel.4% Electrolux, Ser. B 14,600 419,887 Sony 25,100 b 715,523 Consumer Services2.0% Carnival 36,234 1,930,910 eBay 42,465 b 1,194,116 Yum! Brands 31,630 2,775,849 Diversified Financials1.1% Deutsche Boerse 4,750 431,055 Julius Baer Group 5,688 b 314,627 OM Asset Management 19,246 340,077 UBS Group 55,235 b 1,271,840 Unione di Banche Italiane 101,264 821,865 Energy.2% Royal Dutch Shell, Cl. A 17,591 Food, Beverage & Tobacco1.9% Constellation Brands, Cl. A 36,091 a 4,331,642 J.M. Smucker 11,826 1,320,846 Health Care Equipment & Services2.0% Becton Dickinson & Co. 5,173 a 787,072 HCA Holdings 30,514 a,b 2,838,107 Siloam International Hospitals 501,500 613,552 Universal Health Services, Cl. B 11,493 a 1,669,128 Household & Personal Products.6% Herbalife 11,464 b 578,817 Svenska Cellulosa, Cl. B 15,773 449,051 Unilever 12,841 575,528 Insurance.9% Allianz 7,036 1,152,138 Assicurazioni Generali 29,435 579,623 Baloise Holding 3,635 463,450 Swiss Life Holding 2,345 b 553,792 Materials1.8% Akr Corpoindo 1,505,000 639,715 Akzo Nobel 5,981 428,340 Linde 2,345 443,225 Monsanto 16,342 1,665,086 Sherwin-Williams 5,146 a 1,429,353 Yara International 11,337 564,321 Media3.1% DISH Network, Cl. A 50,001 b 3,230,565 JCDecaux 46,122 1,765,526 Sirius XM Holdings 99,762 b 395,058 Time Warner 42,226 3,717,577 Pharmaceuticals, Biotech & Life Sciences3.7% Actelion 2,052 b 303,457 Allergan 16,221 a,b 5,371,584 Bayer 9,030 1,331,879 Endo International 7,139 b 624,948 Gilead Sciences 8,791 1,036,107 Roche Holding 1,994 575,934 Valeant Pharmaceuticals International 6,006 b 1,546,725 Real Estate2.7% Lamar Advertising, Cl. A 19,397 1,164,790 Mitsui Fudosan 28,000 797,176 NorthStar Realty Finance 188,667 3,018,664 Realogy Holdings 38,266 b 1,741,868 Takara Leben 189,000 1,001,920 Retailing2.1% Blue Buffalo Pet Products 6,877 192,143 Dollar Tree 22,195 b 1,731,876 Expedia 13,772 a 1,672,472 Isetan Mitsukoshi Holdings 27,600 503,073 Laox 250,000 b 1,050,954 Nintendo 4,800 844,701 Semiconductors & Semiconductor Equipment.3% Infineon Technologies 70,891 Software & Services4.3% Benefit One 11,600 256,925 Citrix Systems 11,204 a,b 847,134 Cognizant Technology Solutions, Cl. A 14,233 a,b 898,102 CommVault Systems 16,901 b 633,280 Computer Sciences 14,057 919,750 Google, Cl. A 2,580 b 1,696,350 PayPal Holdings 40,732 1,576,328 PTC 19,095 b 694,103 Symantec 30,901 702,689 Tencent Holdings 26,730 498,927 Vipshop Holdings, ADS 11,500 a,b 224,135 Yahoo! 97,904 a,b 3,590,140 Technology Hardware & Equipment.9% EMC 69,152 1,859,497 Western Digital 8,667 745,882 Telecommunication Services2.2% Cellnex Telecom 41,521 c 688,110 Ericsson, Cl. B 47,730 510,677 Nokia 127,181 898,120 RADWARE 15,573 b 296,510 Ruckus Wireless 33,306 b 410,663 Sunrise Communications Group 8,597 c 676,159 T-Mobile US 74,584 b 3,032,585 Transportation3.9% Avis Budget Group 60,453 a,b 2,625,474 DSV 13,779 470,869 FedEx 12,326 2,112,923 Hertz Global Holdings 103,214 a,b 1,753,606 Japan Airlines 27,500 1,038,448 Japan Airport Terminal 9,300 495,260 Kuehne + Nagel International 3,635 501,820 Old Dominion Freight Line 23,137 a,b 1,692,472 Saia 10,178 b 441,929 SITC International Holdings Company 137,800 78,923 Utilities.5% China Gas Holdings 465,000 815,758 China High Speed Transmission Equipment Group 736,400 b 595,595 Total Common Stocks (cost $117,306,712) Number of Warrants.3% Warrants Value ($) Banks JPMorgan Chase & Co. Ser. CW18 (10/28/18) (cost $678,963) 36,064 b Total Investments (cost $117,985,675) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts ADS - American Depository Shares SDR Swedish Depository Receipts a Held by a broker as collateral for open short positions. b Non-income producing security. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2015, these securities were valued at $1,364,269 or .5% of net assets. At July 31, 2015, net unrealized appreciation on investments was $11,701,142 of which $16,440,861 related to appreciated investment securities and $4,739,719 related to depreciated investment securities. At July 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 4.8 Software & Services 4.3 Transportation 3.9 Pharmaceuticals, Biotech & Life Sciences 3.7 Capital Goods 3.3 Media 3.1 Real Estate 2.7 Telecommunication Services 2.2 Retailing 2.1 Consumer Services 2.0 Health Care Equipment & Services 2.0 Automobiles & Components 1.9 Food, Beverage & Tobacco 1.9 Materials 1.8 Diversified Financials 1.1 Insurance .9 Technology Hardware & Equipment .9 Household & Personal Products .6 Utilities .5 Consumer Durables & Apparel .4 Semiconductors & Semiconductor Equipment .3 Energy .2 Casinos .1 † Based on net assets. STATEMENT OF SECURITIES SOLD SHORT Dreyfus Select Managers Long/Short Fund July 31, 2015 (Unaudited) Common Stocks16.5% Shares Value ($) Automobiles & Components.3% Dorman Products 6,000 316,680 General Motors 15,358 483,931 Capital Goods1.0% Beacon Roofing Supply 8,000 280,000 Boeing 7,057 1,017,408 Caterpillar 12,872 1,012,125 Deere & Co. 3,959 374,403 Trex 7,400 335,738 Consumer Durables & Apparel.1% iRobot 12,000 Consumer Services.3% American Public Education 15,000 388,050 Career Education 60,000 190,800 K12 17,000 224,230 Exchange-Traded Funds8.9% AMEX Consumer Discretionary Select Sector SPDR Fund 15,206 1,219,825 Health Care Select Sector SPDR Fund 10,429 798,757 Industrial Select Sector SPDR Fund 20,310 1,101,208 SPDR S&P rust 100,459 21,141,596 SPDR S&P Regional Banking ETF 27,027 1,178,918 Technology Select Sector SPDR Fund 8,477 360,951 Food, Beverage & Tobacco.3% Boulder Brands 20,000 166,600 Chefs' Warehouse 16,500 283,800 Freshpet 16,000 264,320 Senomyx 35,000 217,350 Health Care Equipment & Services.5% AAC Holdings 11,000 418,110 MiMedx Group 29,100 312,243 Mindray Medical International, ADR 8,000 218,320 NeoGenomics 45,000 274,950 Novadaq Technologies 25,000 286,750 Unilife 28,000 49,280 Pharmaceuticals, Biotech & Life Sciences1.1% Advaxis 11,000 183,260 BioCryst Pharmaceuticals 19,400 300,312 BioDelivery Sciences International 16,000 130,400 Exact Sciences 13,700 329,759 Insys Therapeutics 9,000 404,280 Keryx Biopharmaceuticals 30,000 239,400 MannKind 55,000 235,950 NewLink Genetics 4,500 234,675 Omeros 17,000 273,700 OPKO Health 17,100 279,927 Pacific Biosciences of California 45,000 256,050 Raptor Pharmaceuticals 25,400 361,696 Sequenom 42,239 119,114 Retailing.9% Francesca's Holdings 23,000 279,680 Overstock.com 12,300 260,268 Papa Murphy's Holdings 16,000 308,800 Potbelly 25,000 341,000 Sportsman's Warehouse Holdings 35,000 409,150 Tile Shop Holdings 25,000 357,000 Wal-Mart Stores 8,067 580,663 Software & Services2.0% 8x8 36,400 317,044 Alibaba Group Holding, ADR 35,647 2,792,586 Ebix 12,188 377,706 Interactive Intelligence Group 8,400 348,264 SAP 5,384 385,881 Stamps.com 5,000 343,000 Tangoe 24,200 266,926 TubeMogul 20,000 282,600 Wayfair, Cl. A 6,000 223,860 Web.com Group 10,000 248,900 Yelp 5,000 132,000 Technology Hardware & Equipment.2% Clearfield 4,000 78,720 Itron 12,000 386,760 Telecommunication Services.8% AT&T 45,192 1,569,970 NETGEAR 12,000 401,880 Straight Path Communications, Cl. B 13,300 313,481 Transportation.1% United Parcel Service, Cl. B 1,870 Total Securities Sold Short (proceeds $47,721,906) ADR- American Depository Receipts ETFExchange-Traded Fund SPDR- Standard & Poor's Depository Receipts Portfolio Summary (Unaudited) † Value (%) Exchange-Traded Funds 8.9 Software & Services 2.0 Pharmaceuticals, Biotech & Life Sciences 1.1 Capital Goods 1.0 Retailing .9 Telecommunication Services .8 Health Care Equipment & Services .5 Automobiles & Components .3 Consumer Services .3 Food, Beverage & Tobacco .3 Technology Hardware & Equipment .2 Consumer Durables & Apparel .1 Transportation .1 † Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2015 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2015 ($) Financial Futures Short Amsterdam Exchange Index 7 (756,705 ) August 2015 (10,945 ) CAC 40 10 EURO 25 (1,395,875 ) August 2015 (23,994 ) DAX 7 (2,172,941 ) September 2015 (26,502 ) DJ Euro Stoxx 50 141 (5,571,617 ) September 2015 (220,910 ) FTSE 100 12 (1,246,943 ) September 2015 (23,168 ) FTSE/MIB Index 5 (646,045 ) September 2015 (3,451 ) OMX Stockholm 30 Index 56 (1,047,718 ) August 2015 (107 ) Swiss Market Index 10 (973,818 ) September 2015 (46,036 ) Gross Unrealized Depreciation ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2015 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring 8/19/2015 a 75,000 116,606 117,107 501 Danish Krone, Expiring 8/19/2015 a 5,270,000 774,928 775,905 977 Euro, Expiring: 8/4/2015 a 1,082,080 1,189,119 1,188,394 (725 ) 8/19/2015 a 3,525,000 3,891,936 3,872,268 (19,668 ) 8/20/2015 b 825,000 911,779 906,287 (5,492 ) 9/16/2015 a 365,779 414,882 401,974 (12,908 ) Indian Rupee, Expiring 9/16/2015 a 152,908,455 2,361,561 2,362,839 1,278 Indonesian Rupiah, Expiring 9/16/2015 a 8,841,519,877 655,212 647,441 (7,771 ) Japanese Yen, Expiring: 8/5/2015 a 7,774,810 62,720 62,733 13 9/16/2015 a 651,821,707 5,320,115 5,262,672 (57,443 ) Norwegian Krone, Expiring 8/19/2015 a 3,300,000 405,937 403,818 (2,119 ) South Korean Won, Expiring 9/16/2015 a 579,597,737 517,936 494,594 (23,342 ) Swedish Krona, Expiring 8/19/2015 a 6,100,000 709,186 707,333 (1,853 ) Swiss Franc, Expiring: 8/19/2015 a 1,095,000 1,143,488 1,133,929 (9,559 ) 9/16/2015 b 318,651 333,495 330,314 (3,181 ) Thai Baht, Expiring 9/16/2015 a 19,455,113 575,765 551,068 (24,697 ) Sales: Proceeds ($) British Pound, Expiring 8/19/2015 a 135,000 210,286 210,793 (507 ) Danish Krone, Expiring: 8/4/2015 a 1,732,968 255,161 255,041 120 8/19/2015 a 20,470,000 3,028,383 3,013,810 14,573 Euro, Expiring: 8/19/2015 a 17,485,000 19,281,203 19,207,550 73,653 8/20/2015 b 4,110,000 4,485,930 4,514,958 (29,028 ) 9/16/2015 a 365,779 410,075 401,974 8,101 Indian Rupee, Expiring 9/16/2015 a 499,733,893 7,705,913 7,722,207 (16,294 ) Indonesian Rupiah, Expiring 9/16/2015 a 4,317,414,063 318,558 316,153 2,405 Japanese Yen, Expiring 9/16/2015 a 1,797,023,826 14,595,120 14,508,793 86,327 Norwegian Krone, Expiring: 8/4/2015 a 400,904 49,082 49,080 2 8/19/2015 a 8,000,000 980,568 978,952 1,616 South Korean Won, Expiring 9/16/2015 a 579,597,737 520,122 494,594 25,528 Swedish Krona, Expiring: 8/4/2015 a 5,334,988 618,772 618,424 348 8/19/2015 a 41,800,000 4,909,889 4,846,967 62,922 Swiss Franc, Expiring: 8/4/2015 a 532,632 551,048 551,208 (160 ) 8/19/2015 a 4,945,000 5,207,559 5,120,804 86,755 8/20/2015 b 690,000 729,592 714,555 15,037 9/16/2015 b 318,651 332,370 330,314 2,056 Thai Baht, Expiring 9/16/2015 a 13,139,205 381,289 372,170 9,119 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Morgan Stanley Capital Services b Goldman Sachs International Unrealized Long/ Notional Reference Appreciation Short Amount ($) Entity Counterparty Expriration (Depreciation) ($) SHORT 47,606,001.69 TOSHIBA CORPORATION MORGAN STANLEY 1/0/1900 (11,376 ) LONG 500,542.76 MOTHERSON SUMI SYSTEMS MORGAN STANLEY 1/0/1900 14,469 LONG 795,531.92 INDUSIND BANK LIMITED MORGAN STANLEY 1/0/1900 116,932 LONG 702,275.96 BHARAT ELECTRONICS MORGAN STANLEY 1/0/1900 110,874 LONG 351,724.02 BHARTI INFRATEL LTD MORGAN STANLEY 1/0/1900 34,430 SHORT 1,164,796.28 WOOLWORTHS LIMITED GOLDMAN, SACHS & CO. 1/0/1900 17,670 SHORT 523,339.29 PT BANK RAKYAT MORGAN STANLEY 1/0/1900 24,430 SHORT 528,087.79 HON HAI PRECISION INDUSTRY MORGAN STANLEY 1/0/1900 (3,388 ) SHORT 852,868.06 PT BANK MANDIRI MORGAN STANLEY 1/0/1900 101,923 SHORT 586,112.95 KASIKORNBANK PUBLIC COMPANY MORGAN STANLEY 1/0/1900 58,350 LONG 1,183,943.18 SUNCORP GROUP GOLDMAN, SACHS & CO. 1/0/1900 50,168 SHORT 63,777,107.03 KAKAKU.COM MORGAN STANLEY 1/0/1900 (31,541 ) LONG 607,180.79 PRISM CEMENT LTD MORGAN STANLEY 1/0/1900 (58,741 ) LONG 628,149.12 INOX WIND LTD MORGAN STANLEY 1/0/1900 (30,903 ) LONG 666,997.13 ASHOKA BUILDCON LTD MORGAN STANLEY 1/0/1900 6,483 SHORT 407,032.60 KRUNG THAI BANK MORGAN STANLEY 1/0/1900 (3,146 ) LONG 517,317.55 AXIS BANK LTD MORGAN STANLEY 1/0/1900 (10,527 ) LONG 389,593.16 JUST DIAL LTD MORGAN STANLEY 1/0/1900 (91,090 ) SHORT 398,714.53 BANGKOK BANK PUBLIC COMPANY MORGAN STANLEY 1/0/1900 10,620 LONG 389,157.27 HERO MOTORCORP MORGAN STANLEY 1/0/1900 1,711 LONG 291,378.73 LLOYDS BANKING GROUP MORGAN STANLEY 1/0/1900 (21,038 ) LONG 337,234.99 BOUYGUES MORGAN STANLEY 1/0/1900 (2,405 ) LONG 401,747.83 IBERDROLLA S.A. MORGAN STANLEY 1/0/1900 3,493 LONG 203,375.13 INTERCONTINENTAL HOTELS GROUP MORGAN STANLEY 1/0/1900 (1,312 ) LONG 267,175.73 EUROPCAR GROUP MORGAN STANLEY 1/0/1900 (3,197 ) LONG 281,529.66 ACCOR SA ITG SEC 1/0/1900 (13,170 ) LONG 959,424.06 AIRBUS GROUP NV MORGAN STANLEY 1/0/1900 177,335 LONG 528,941.87 UNIBAIL-RODAMCO SE MORGAN STANLEY 1/0/1900 11,953 LONG 246,530.42 WHITBREAD PLC MORGAN STANLEY 1/0/1900 (126 ) LONG 390,407.84 INDITEX MORGAN STANLEY 1/0/1900 24,961 LONG 393,069.56 LARSEN & TOUBRO MORGAN STANLEY 1/0/1900 (3,083 ) SHORT 523,642.73 CATCHER TECHNOLOGY CO MORGAN STANLEY 1/0/1900 (5,442 ) LONG 959,625.85 AXA SA ITG SEC 1/0/1900 148,107 LONG 422,561.60 AIR LIQUIDE ITG SEC 1/0/1900 56,299 LONG 523,939.11 PERNOD RICARD MORGAN STANLEY 1/0/1900 28,591 LONG 547,387.67 RENAULT SA ITG SEC 1/0/1900 (19,742 ) LONG 527,052.50 VINCI SA MORGAN STANLEY 1/0/1900 37,599 LONG 866,293.02 CIE GENERAL DES ESTABLISSEMENTS MIC MORGAN STANLEY 1/0/1900 (73,293 ) SHORT 2,363,027.52 CHINA MINSHENG BANKING CORP MORGAN STANLEY 1/0/1900 43,547 LONG 366,028.45 ASSOCIATED BRITISH FOODS PLC MORGAN STANLEY 1/0/1900 36,089 LONG 1,115,248.40 VIVENDI MORGAN STANLEY 1/0/1900 69,705 LONG 345,035.87 BT GROUP MORGAN STANLEY 1/0/1900 24,478 LONG 396,459.75 BNP PARIBAS MORGAN STANLEY 1/0/1900 (35 ) LONG 792,792.96 VODAFONE GROUP PLC MORGAN STANLEY 1/0/1900 33,528 LONG 670,733.95 MOET HENNESSY LOUIS VUI MORGAN STANLEY 1/0/1900 (59 ) LONG 230,256.80 EASYJET PLC MORGAN STANLEY 1/0/1900 (7,311 ) LONG 372,101.76 CRH PLC MORGAN STANLEY 1/0/1900 17,848 Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 79,175,538 - - Equity Securities - Foreign Common Stocks+ 49,677,115 - - Warrants+ 944,156 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 391,331 - Swaps++ - 1,261,593 - Liabilities ($) Other Financial Instruments: Financial Futures++ (355,113 ) - - ) Forward Foreign Currency Exchange Contracts++ - (214,747 ) - ) Swaps++ - (390,925 ) - ) Securities Sold Short: Equity Securities - Domestic+++ (18,732,987 ) - - ) Equity Securities - Foreign+++ (3,297,656 ) - - ) Exchange-Traded Funds+++ (25,801,255 ) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. +++ See Statement of Securities Sold Short for additional detailed classifications. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end July 31, 2015 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. For financial reporting purposes, forward rate agreements are classified as interest rate swaps. Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the over-the-counter (“OTC”) market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Centrally Cleared Swaps: Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change, The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value. The fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security. The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Yield Enhancement Strategy Fund July 31, 2015 (Unaudited) Registered Investment Companies99.3% Shares Value ($) Domestic Fixed Income91.5% BNY Mellon Corporate Bond Fund, Cl. M 6,664,387 a 84,637,719 BNY Mellon Municipal Opportunities Fund, Cl. M 8,591,669 a,b 111,863,528 Dreyfus Floating Rate Income Fund, Cl. Y 4,477,841 a 55,525,228 Dreyfus High Yield Fund, Cl. I 16,036,915 a,b 102,636,255 Dreyfus Opportunistic Fixed Income Fund, Cl. Y 839,401 a 10,677,181 Foreign Fixed Income7.8% Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 504,626 a 5,777,965 Dreyfus Global Dynamic Bond Fund, Cl. Y 881,871 a 10,785,281 TCW Emerging Markets Income Fund, Cl. I 1,888,759 14,713,431 Total Investments (cost $402,229,185) % Cash and Receivables (Net) .7 % Net Assets % a Investment in affiliated mutual fund. b The fund's investment in the BNY Mellon Municipal Opportunities Fund and Dreyfus High Yield Fund represents 28.0% and 25.7%, respectively, of the fund's total investments. The Dreyfus High Yield Fund seeks to provide total return (consisting of capital appreciation and current income) and BNY Mellon Municipal Opportunities Fund seeks to maximize total return consisting of current income exempt from federal income tax and capital appreciation. At July 31, 2015, net unrealized depreciation on investments was $5,612,597 of which $681,959 related to appreciated investmen securities and $6,294,556 related to depreciated investment securities. At July 31, 2015, the cost of investments for federal incom tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 91.5 Mutual Funds: Foreign 7.8 † Based on net assets. The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds+ 396,616,588 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. These securities are categorized as Level 1 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus BNY Mellon Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 23, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 23, 2015 By: /s/ James Windels James Windels Treasurer Date: September 23, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
